     Case 2:15-md-02641-DGC Document 21614 Filed 10/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products             No. MDL 15-02641-PHX-DGC
      Liability Litigation,
11                                                 ORDER
12
13
14
15         The Court closed this MDL more than a year ago, after the primary purposes of the
16   MDL – coordinated pretrial discovery and resolution of common issues – had been
17   fulfilled. Doc. 18079. Thousands of cases in the MDL have settled and been dismissed.
18   More than two thousand cases have been remanded or transferred to appropriate districts.
19   The parties have until November 2, 2020, to settle and file stipulated dismissals for the
20   remaining Track 2 cases. Docs. 16343, 21518.
21         Counsel for certain Plaintiffs, Stuart Goldenberg at GoldenbergLaw PLLC, has filed
22   a motion to establish a “qualified settlement fund” as described in Treasury Regulation
23   § 1.468B-1 (“the Fund”), and to appoint a Fund Administrator. Doc. 21613. The proposed
24   Fund would be used to make payments under, and otherwise effectuate, the terms of an
25   undisclosed “Master Settlement Agreement.” Id. ¶¶ 5, 9; see id. ¶ 18 (“To the extent any
26   paragraphs in this Motion conflict or are in any way inconsistent with the terms and
27   conditions of the Master Settlement Agreement, the Master Settlement Agreement
28   controls.”). Mr. Goldenberg proposes that “[a]ll aspects of the administration of the Fund
     Case 2:15-md-02641-DGC Document 21614 Filed 10/02/20 Page 2 of 3



 1   shall remain subject to the jurisdiction of the Court until such time as the Fund has settled
 2   all eligible claims according to the terms of the Master Settlement Agreement.” Id. ¶ 5.
 3   Mr. Goldenberg further states that the proposed Fund Administrator – ARCHER Systems,
 4   LLC – will be indemnified and held harmless against all claims “except to the extent that
 5   it is finally determined by this Court that the Fund Administrator . . . was[] negligent or
 6   acted with willful misconduct in connection with the administration of [the] Fund.” Id.
 7   ¶ 7. Mr. Goldenberg anticipates the Court’s approval for distributions from the Fund “to
 8   the extent required by law for claims involving deaths and/or minors.” Id. ¶ 16. Mr.
 9   Goldenberg further anticipates that, from time to time, the Court will request reports related
10   to the administration of the Fund. Id. ¶ 8.
11          The motion contains no explanation of the reason for the Fund, no discussion of the
12   controlling Master Settlement Agreement, no legal citations suggesting that the Court has
13   authority to create such a fund in a case like this, and few details about how the fund would
14   be managed, how plaintiffs’ claims would be settled under the fund, how disputes would
15   be resolved, whether Mr. Goldenberg’s clients have consented to creation of the fund and
16   agree to be bound by its determinations, etc. The Court will require Mr. Goldenberg, by
17   October 9, 2020, to file a supplemental memorandum attaching a copy of the Master
18   Settlement Agreement and fully addressing the issues identified above and the following
19   questions:1
20          1.     Why is a qualified settlement fund, as described in Treasury Regulation
21   § 1.468B-1, required in order for the parties to settle the claims and effectuate settlement
22   payments and releases?
23          2.     What authority exists for establishing a qualified settlement fund in a case
24   like this one, and why under any such authority should the Court establish a qualified
25   settlement fund for GoldenbergLaw and its clients?
26
27
28          1
              The Court has required a similar memorandum regarding the motion to establish a
     qualified settlement fund filed by the Lopez McHugh law firm. Docs. 21609, 21612.

                                                   -2-
     Case 2:15-md-02641-DGC Document 21614 Filed 10/02/20 Page 3 of 3



 1           3.    Why should the Court exercise jurisdiction over any qualified settlement
 2   fund after the relevant cases have been dismissed from this MDL by the November 2, 2020
 3   deadline?
 4           4.    How are settlements being handled for clients of GoldenbergLaw?
 5   Specifically, how are the clients’ interests being protected, have clients consented to
 6   creation of the fund, how will disputes be resolved, and how will releases will be given?
 7           5.    How, and under what specific circumstances, would the Court determine
 8   whether “the Fund Administrator . . . was[] negligent or acted with willful misconduct in
 9   connection with the administration of [the] Fund.” Id. ¶ 7. And what authority would the
10   Court have to act if such a finding were made, given that the Fund Administrator is not a
11   party to this case and no claims have been made against the administrator in this Court?
12           6.    How, and under what specific circumstances, would the Court approve or
13   disapprove distributions from the Fund “for claims involving deaths and/or minors.” Id.
14   ¶ 16.
15           7.    Who will ensure that the Fund “compl[ies] with the Treasury Regulations
16   Section 1.468B-1 et seq. regarding taxation and tax reporting obligations,” and how will
17   compliance be verified? Id. ¶ 6.
18           8.    When, and for what purpose, should the Court request reports related to the
19   administration of the Fund? See id. ¶ 8.
20           9.    What is the expected life of the Fund, and why should the Court retain
21   jurisdiction during that life given that this MDL proceeding is in its concluding stages?
22           Dated this 2nd day of October, 2020.
23
24
25
26
27
28


                                                -3-
